Citation Nr: 0104142	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  00-00 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to March 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO declined to reopen the veteran's previously 
denied claim for service connection for bilateral hearing 
loss, finding that new and material evidence had not been 
submitted.

In an April 2000 video conference hearing before the 
undersigned Member of the Board, the veteran withdrew three 
issues that had been before the Board on appeal: entitlement 
to service connection for a right ankle scar, entitlement to 
a disability rating in excess of 10 percent for degenerative 
joint disease of the left knee, and entitlement to a 
disability rating in excess of 10 percent for degenerative 
joint disease of the left ankle.


FINDINGS OF FACT

1.  The veteran did not appeal the February 1985 and August 
1996 rating decisions that denied service connection for 
bilateral hearing loss.

2.  Evidence submitted since the August 1996 rating decision 
includes contentions pertaining to the veteran's hearing loss 
that were not previously reviewed.


CONCLUSIONS OF LAW

1.  The rating decisions of February 1985 and August 1996 are 
final decisions.  38 U.S.C.A. § 7105 (West 1991).

2.  Evidence submitted since the August 1996 rating decision 
is new and material to the veteran's claim for service 
connection for bilateral hearing loss.  The claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has hearing loss as a result of 
severe noise exposure in the course of his duties as an 
airplane mechanic during service.  The RO denied the 
veteran's claim for service connection for bilateral hearing 
loss in a February 1985 rating decision.  In rating decisions 
issued in August 1996 and May 1999, the RO denied the 
veteran's requests to reopen the previously denied claim for 
service connection for bilateral hearing loss, finding that 
new and material evidence had not been submitted.  A rating 
decision becomes a final decision when a claimant does not 
file a notice of disagreement with that decision within one 
year after the decision is issued.  See 38 U.S.C.A. § 7105 
(West 1991).  The veteran did not file a notice of 
disagreement with the February 1985 or August 1996 rating 
decisions.  Therefore, each of those decisions became a final 
decision.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. § 5108 (West 
1991).  The United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") has ruled that, if the 
Board determines that new and material evidence has been 
submitted, the case must be reopened and evaluated in light 
of all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, and which is neither cumulative 
nor redundant.  38 C.F.R. § 3.156 (2000).  In order to be 
considered new, evidence must not merely summarize or repeat 
evidence submitted in previous proceedings.  See Wilisch v. 
Derwinski, 2 Vet. App. 191, 193 (1992).  New evidence may be 
considered material if the new evidence, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  As the August 1996 rating decision is the most 
recent decision that became final, the Board will consider 
the claim based on whether new and material evidence has been 
submitted since the August 1996 decision.

The evidence that was associated with the claims file prior 
to the August 1996 rating decision includes statements from 
the veteran, and records of medical examinations and 
treatment at service, VA, and private facilities.  The 
evidence that has been added to the claims file since the 
August 1996 rating decision includes more recent medical 
records, additional written statements from the veteran, and 
the veteran's testimony at a video conference hearing, held 
in April 2000, in which he presented testimony from the RO, 
and the undersigned Member of the Board heard his testimony 
from the Board's offices in Washington, D.C.

In the April 2000 hearing, the veteran reported that a 
medical professional from whom he received private treatment 
for his hearing loss had told him that it was very likely 
that the veteran's hearing loss was caused by acoustic 
trauma.  The testimony that a private health care 
practitioner indicated that the veteran's hearing loss was 
very likely caused by acoustic trauma is relevant evidence 
that was not in the claims file prior to August 1996.  That 
testimony is among the evidence added since August 1996 that 
is sufficiently significant that it must be considered in 
order to fairly decide the merits of the claim.  Therefore, 
the Board finds that evidence that has been added since 
August 1996 is both new and material.  The claim is reopened.



ORDER

The claim for service connection for bilateral hearing loss 
is reopened.


REMAND

Having reopened the veteran's claim for service connection 
for hearing loss, the Board must consider that claim on its 
merits.  The Board notes that VA has a duty to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (November 9, 2000) (to be codified at 
38 U.S.C. § 5103A).  The Board finds that in this case it is 
appropriate to make additional efforts to develop the 
evidence necessary to substantiate the veteran's claim.

In his April 2000 hearing, the veteran reported that he 
received ongoing treatment for his hearing loss from Patricia 
Taft, a private clinician.  The veteran indicated that 
Dr. Taft had stated that it was very likely that the 
veteran's hearing loss was the result of acoustic trauma.  
The veteran indicated that he would obtain and submit a 
written statement of that opinion from Dr. Taft.  No 
additional evidence has been received since the veteran's 
hearing.  The claims file contains records of the veteran's 
treatment in 1991 through 1997 by Professional Speech and 
Hearing Specialists of Ocala, Florida.  The treatment records 
are signed by Patricia M. Taft, M.S.  The RO should request 
the most recent records of treatment of the veteran by that 
practice.  In addition, the RO should invite Ms. Taft to 
submit comments regarding the likely etiology of the 
veteran's current hearing loss

The Board also notes that the veteran has not undergone a VA 
audiological examination.  The veteran should receive VA 
testing and examination of his hearing.  The examiner should 
be asked to review the history shown in the veteran's claims 
file, to provide an opinion as to the likelihood that the 
veteran's current hearing loss is attributable to his 
exposure to noise as an aircraft mechanic during World War 
II.

In addition, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
VA's obligations with respect to the duty to assist, and 
supersedes the Court's decision in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).



Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the necessary 
release from the veteran, and should 
request records of treatment of the 
veteran since September 1997 by Patricia 
M. Taft, M.S., of Professional Speech and 
Hearing Specialists, at 40 Southwest 12th 
St., Ocala, Florida 34474.  Ms. Taft 
should be invited to submit comments 
regarding the likely etiology of the 
veteran's current hearing loss, in 
particular, whether his current pattern of 
hearing loss is consistent with a history 
of noise exposure.

2.  The RO should schedule the veteran for 
VA audiological testing and examination.  
The examiner should review the veteran's 
claims file and a copy of these remand 
instructions prior to the examination.  
Based on the history shown in the 
veteran's claims file and the examination 
findings, the examiner should provide an 
opinion as whether it is as least as 
likely as not that the veteran's current 
hearing loss is attributable to his 
exposure to noise as an airplane mechanic 
during World War II.


	(CONTINUED ON NEXT PAGE)

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 

appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 



